Citation Nr: 1123742	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a major depressive disorder.

2.  Entitlement to service connection for a psychiatric disorder other than a major depressive disorder and posttraumatic stress disorder (PTSD), claimed as psychosis with neurosis.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas denied a claim to reopen a previously denied issue of entitlement to service connection for a major depressive disorder and denied service connection for a psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis.

The Board observes that, in May 2010, the Veteran filed a petition to reopen a previously denied issue of entitlement to service connection for PTSD.  A review of the record indicates that such issue is currently being processed by the RO.  In this regard, the Board acknowledges that, in July 2010, the Veteran's representative argued that the Veteran's psychiatric claims should not be treated separately pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Indeed, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction (symptoms) that his mental condition, whatever that particular disorder may be, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Veteran has filed separate claims for different psychiatric disorders, including a major depressive disorder, a psychosis with neurosis, and PTSD.  As the RO is currently processing the Veteran's claim to reopen a previously denied issue of entitlement to service connection for PTSD, the Board will not address that matter at this time.  Rather, pursuant to Clemons, in adjudicating the issues on appeal, the Board will consider all other psychiatric disorders other than PTSD.  Therefore, the Board has characterized the issues as set forth on the title page.


FINDINGS OF FACT

1.  By an unappealed January 2008 rating action, the RO denied service connection for a major depressive disorder.  

2.  Evidence received after the January 2008 denial of service connection for a major depressive disorder does not relate to an unestablished fact necessary to substantiate that issue and does not raise a reasonable possibility of substantiating that underlying claim.  

3.  A psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis, was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  The RO's January 2008 denial of service connection for a major depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final January 2008 rating decision is not new and material, and the claim for service connection for a major depressive disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  

3.  A psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, a pre-decisional letter dated in April 2010 complied with VA's duty to notify the Veteran with regards to both issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2010 correspondence also informed the Veteran of the basis of the prior final denial of his claim for service connection for a major depressive disorder in January 2008.  The April 2008 letter notified the Veteran that his claim was previously denied because his condition was not related to service and that evidence submitted must relate to that fact.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran in this appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's personnel records and post-service medical records.  VA has no duty to inform or assist that was unmet.  A memorandum dated in January 2008 indicates that the Veteran's service treatment records (STRs) are unavailable.  Such memorandum details the efforts made to obtain the Veteran's STRs and indicates that further efforts would be futile.  A letter to the Veteran also dated in January 2008 informed him that his STRs were not available and invited him to submit any additional evidence that he had in his possession.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his petition to reopen.  The Board observes, however, that an examination is not necessary if no new and material evidence has been received (as is the case in the instant appeal).  38 C.F.R. § 3.159(c)(4)(iii).  

In addition, the Board finds that a medical opinion on the question of service connection for a psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis, is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period, or that any diagnosed psychiatric disorder might be related to his military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

Accordingly, the Board finds that VA's duty to assist with respect to both issues on appeal has been met.  

II.  Analysis

	A.  New & Material-A Major Depressive Disorder

The Veteran was initially denied service connection for a major depressive disorder in January 2008 because the evidence did not show that his diagnosed major depressive disorder was related to his service.  In other words, evidence of record did not reflect an association between the diagnosed major depressive disorder and the Veteran's active duty.  After receiving notice of the January 2008 decision, the Veteran did not initiate an appeal of that denial.  Later, in April 2010, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the January 2008 rating decision consisted of the Veteran's personnel records, VA treatment records dated from March 2006 to August 2007, lay statements from friends and relatives, and the Veteran's contentions.  His personnel records show that he was stationed in Saudi Arabia from September 1990 to March 1991 and that he was a cannon crewmember.  According to his VA treatment records, he was first diagnosed with a major depressive disorder in June 2006.  None of the records indicated that his major depressive disorder was related to his military service.  The lay statements from friends and relatives indicated that his personality changed following his active service.  His contentions showed that he experienced fear while serving in the Persian Gulf War.  He asserted that his psychiatric symptoms began in service and have continued since then.

Accordingly, at the time of the denial of the claim for service connection for a major depressive disorder in January 2008, the claims folder contained no competent evidence of a nexus between his major depressive disorder and his military service.  Thus, the RO, in January 2008, denied the claim of service connection for major depressive disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the January 2008 denial consists of VA treatment records dated through September 2010, a VA general medical examination in June 2010, and the Veteran's contentions.  His treatment records continue to show a diagnosis of major depressive disorder.  The June 2010 examiner diagnosed the Veteran with chronic depression with psychosis and neurosis.  The Veteran's contentions indicated that he felt guilty from firing weapons and the possibility that he killed people.  A VA treatment record dated in July 2010 indicated that he reported that he had had mental illness since 1993.  None of the records provide any medical opinion relating the Veteran's major depressive disorder to his military service.

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for major depressive disorder because it does not show that the Veteran has major depressive disorder that was incurred in service or that is related to his service.  No medical professional has provided any opinion showing a nexus between the Veteran's current major depression and his military service.  In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the Veteran's statements regarding ongoing symptoms that first began in service and that have continued since service are cumulative of contentions made at the time of the prior January 2008 denial.  Thus, although such statements are material because they address the issue of a nexus, they are not new because they reiterate the Veteran's previous contentions.  Significantly, the additional evidence received since the final January 2008 decision does not show that the Veteran's major depressive disorder either begun in service or is related to his service.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

      B.  Service Connection-Psychiatric Disorder Other Than A Major Depressive Disorder And PTSD 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases, including psychoses, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

In the current appeal, the Veteran contends that he has a psychiatric disorder other than a major depressive disorder and PTSD that is related to his military service.  As noted above, his STRs are not of record.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

According to post-service medical records, the Veteran was diagnosed with a severe major depressive disorder with psychosis in June 2006.  As discussed above, the Veteran was diagnosed with chronic depression with psychosis and neurosis at a June 2010 VA general medical examination.  In July 2010, the Veteran reported having mental illness since 1993, although he denied seeking any treatment until 2006.  He was found to have a schizoaffective disorder, depressed type.  None of the Veteran's treatment records contain any opinion relating any diagnosed psychiatric disorder to his military service.  

Based on a review of this evidence, the Board finds that service connection for a psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis, is not warranted.  There is no indication that any psychiatric disorder diagnosed post-service either had its onset in service or is related to any event, injury, or disease incurred in service.  Furthermore, there is no indication that the Veteran incurred any disease or injury to his psychiatric system in service.  The Board is cognizant that the Veteran's STRs are not of record.  However, the Veteran has not indicated any specific injury or disease to his psychiatric system in service.  Rather, his contentions involve his job duties as a cannon crewmember and do not specifically identify any particular injury or disease incurred in service.  The Board acknowledges the Veteran's reports of having fear and guilt in service as a result of firing weapons.  The Veteran is competent to report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran credible.  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this case, there is no medical evidence that relates any current psychiatric disorder to the Veteran's subjective complaints.  In other words, in the current appeal, the Veteran has simply contended that he has experienced psychiatric symptoms since service.  Such contentions alone do not support a grant of service connection for a psychiatric disorder other than a major depressive disorder and PTSD based on continuity of symptomatology

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a relationship between any post-service psychiatric disorder and his active duty.  Without evidence of an in-service event, injury, or disease or competent evidence of an association between a psychiatric disorder and his active duty, service connection for a psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis is not warranted.  

Moreover, there is no indication that any psychosis was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Therefore, service connection on a presumptive basis is also not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder other than a major depressive disorder and PTSD that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for a major depressive disorder not having been received, the application to reopen this issue is denied.

Entitlement to service connection for a psychiatric disorder other than a major depressive disorder and PTSD, claimed as psychosis with neurosis, is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


